DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 07/04/2020.
Claims 41-60 are pending in the application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 41 is allowed because no art is found that disclose DL communication comprising the multiuser transmission, the multiuser transmission comprising a packet for the plurality of STAs and comprising at least a field useable by at least the STA, (2) based at least in part on at least the field included in the packet, determine (A) a total number of space-time streams (STSs) included in the packet and (B) a set of values indicating a number of STSs for each of at least two STAs of the plurality of STAs, wherein at least one of the values in the set of values comprises a value equal to (i) the total number of STSs included in the packet minus (ii) one or more other values in the set of values. 
The claim also requires that  (3) while processing the packet, consider (A) a user position (UP) value of the STA and (B) a number of STSs allocated to one or more STAs having one or more UP values different from the UP value of the STA, wherein (i) a first number of STSs intended for a first STA comprises a first value, (ii) one or more other numbers of STSs intended for one or more other STAs different from the first STA comprise one or more other values, and (iii) the first value of the first number of STSs intended for the first STA is greater than or equal to each of the one or more other values of the one or more other numbers of STSs intended for the one or more other STAs different from the first STA, (4) receive a third DL communication that (A) is configured to trigger UL transmission by two or more STAs in response to receiving the third DL communication
These limitations in combination with features recited in others limitations render claim 41 allowable. The same reasoning applies to independent claims 46, 51 and 56. Therefore, claims 41, 46, 51 and 56 are allowed. Thus claims 41-60 are allowed.

Prior art
Pub. US 2014/0036811 A1 to Zhang discloses a multi stream transmission, where the receiving device interprets value of a subfield, that is the particular configuration (e.g., number of spatial or space-time streams). While Zhang teaches a multi-mode (mufti-user) transmission, Zhang interpretation of the multi-mode subfield 354 is determined according to the number spatial or space-time streams. However, Zhang does not disclose a user position (UP) value of the STA and (B) a number of STSs allocated to one or more STAs having one or more UP values different from the UP value of the STA.
Pub. No.: US 2012/0020261 A1 to Van Zelst et al. provides a multi-user (MU) transmission shown in FIG. 5 three bits may be allocated per user with maximum of four users being supported. For each of the supported user, the value of zero may indicate no space-time streams dedicated for that user, the value of one may indicate one space-time stream dedicated for that user, the value of two may indicate two space-time streams dedicated for that user, the value of three may indicate three space-time streams dedicated for that user, and the value of four may indicate four space-time streams dedicated for that user.
However, the art the prior art found, alone or in combination does disclose the required claims limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414